No. 12706

         I N THE SUPREME COURT O THE STATE O M N A A
                                F           F OTN

                                       1975



STATE O MONTANA,
       F

                              P l a i n t i f f and Respondent,

         -vs   -
BILL ROSCOE MERSEAL,

                              Defendant and Appellant.



Appeal from:       D i s t r i c t Court o f t h e Fourth J u d i c i a l D i s t r i c t ,
                   Honorable Edward T. Dussault, Judge p r e s i d i n g .

Counsel of Record :

     For Appellant :

               Daniel J. Shea argued, Missoula, Montana

     For Respondent :

               Hon. Robert L. Woodahl, Attorney General, Helena,
                Montana
               John F. North, A s s i s t a n t Attorney General, argued,
                Helena, Montana
               Robert L. Deschamps, County Attorney, argued,
                Missoula, Montana


                                                    Submitted:         June 23, 1975

                                                         Decided:       AUG 8 1,9:5
                        --,
Filed:   A,(T, ?   ':    4
M r . J u s t i c e John C. H a r r i s o n d e l i v e r e d t h e Opinion of t h e
Court.

           Defendant B i l l Roscoe Merseal a p p e a l s from a judgment
r e n d e r e d November 1 4 , 1973, i n Missoula County, f i n d i n g him
g u i l t y of attempted second degree a s s a u l t , a f e l o n y .
           The c h a i n of e v e n t s l e a d i n g t o d e f e n d a n t ' s a r r e s t began
w i t h a domestic d i s t u r b a n c e .        Missoula p o l i c e department o f f i c e r s
Meltzer and Doxtater were d i s p a t c h e d i n response t o a c a l l from
defendant's wife.              She informed them defendant had a s s a u l t e d
h e r and t h e n l e f t i n h i s c a r .        She a l s o t o l d them an automatic
weapon could be found on t h e f l o o r b o a r d of t h e c a r .                     Defendant
was l o c a t e d and a r r e s t e d l a t e r t h a t evening and was informed t h e
c h a r g e would be t h i r d d e g r e e a s s a u l t .
           A t t h a t p o i n t defendant was asked t o d r i v e t o t h e county
courthouse.          O f f i c e r Meltzer accompanied defendant i n h i s v e h i c l e ,
w h i l e t h r e e o t h e r p a t r o l c a r s , one i n f r o n t and two i n back,
e s c o r t e d them.     N s e a r c h of d e f e n d a n t ' s v e h i c l e was conducted
                           o
a t t h e scene of t h e a r r e s t .
           The a l l e g e d second degree a s s a u l t on O f f i c e r Meltzer
a p p a r e n t l y took p l a c e d u r i n g t h i s d r i v e t o t h e c o u r t h o u s e ,
w h i l e t h e v e h i c l e was s t i l l i n motion.           Defendant and O f f i c e r
Meltzer became involved i n a heated argument, and s e v e r a l t i m e s
d u r i n g t h e d i s c u s s i o n , defendant expressed a d e s i r e t o g e t out
of t h e c a r .     The r e c o r d i s n o t c l e a r a s t o whether d e f e n d a n t ' s
purpose was t o e s c a p e o r merely t o avoid f u r t h e r a l t e r c a t i o n s w i t h
O f f i c e r Meltzer by r i d i n g i n one of t h e o t h e r c a r s .               There i s
testimony t o s u p p o r t b o t h p r o p o s i t i o n s .       The s p e c i f i c a c t s
c o n s t i t u t i n g t h e crime a l l e g e d were d e s c r i b e d by O f f i c e r Meltzer
on d i r e c t examination:

           "Q.      Did a n y t h i n g unusual happen a s you were pro-
           ceeding down Orange S t r e e t ? A . Yes, when we g o t
           on t h e Orange S t r e e t Bridge, approximately dead
           c e n t e r M r . Merseal had slowed h i s v e h i c l e down t o
           approximately 5 m i l e s p e r hour. W were about a
                                                         e
           h a l f b l o c k behind t h e l e a d p o l i c e c a r and he
           a g a i n s t a t e d he was going t o jump o u t . He
           reached f o r , grabbed t h e t i l t e j e c t o r on t h e
           wheel and t i l t e d i t forward and s t a r t e d f o r t h e
           door and approximately a t t h e same time he
           reached down o r lunged f o r t h e f l o o r b o a r d w i t h h i s
           r i g h t hand, d r i v i n g w i t h h i s l e f t . I reached over
           w i t h m l e f t hand, grabbed h i s arm and drew m
                     y                                                     y
           weapon and p o i n t e d i t a t him and s a i d i f he came
                                   t h a t I ' d have t o shoot him."

            ~ e f e n d a n t ' sv e r s i o n i s s u b s t a n t i a l l y t h e same e x c e p t he
denied t h a t he reached down o r lunged f o r t h e f l o o r b o a r d .                      A
s e a r c h of t h e v e h i c l e i n t h e courthouse parking l o t d i d i n f a c t
r e v e a l t h e e x i s t e n c e of a loaded .25 c a l i b e r weapon under t h e
floormat on t h e d r i v e r ' s s i d e .         Defendant was then booked and
j a i l e d on t h e c h a r g e of t h i r d degree a s s a u l t on h i s w i f e and
r e l e a s e d on bond.
           Approximately f i v e months l a t e r , t h e county a t t o r n e y f i l e d
an I n f o r m a t i o n which provided i n p e r t i n e n t p a r t :
            I1
              The f a c t s c o n s t i t u t i n g t h e o f f e n s e a r e : Said
            Defendant d i d w i l f u l l y , w r o n g f u l l y , u n l a w f u l l y ,
            and f e l o n i o u s l y a t t e m p t t o a s s a u l t a human b e i n g ,
            t o w i t : G. Lee M e l t z e r , w i t h a loaded .25 c a l i b e r
            automatic p i s t o l , w i t h t h e i n t e n t i n him, t h e s a i d
            B i l l Roscoe Merseal t o p r e v e n t o r r e s i s t t h e l a w f u l
            d e t e n t i o n o f h i m s e l f , a t approximately 2:00 A.M.,
            on December 27, 1972, i n a moving v e h i c l e on o r n e a r
          t h e Orange S t r e e t B r i d g e , i n Missoula, Montana. I 1
           Myriad s p e c i f i c a t i o n s of e r r o r a r e p r e s e n t e d b u t o n l y
one i s s u e m e r i t s c o n s i d e r a t i o n i n d i s p o s i t i o n of t h i s appeal---
i s t h e evidence l e g a l l y s u f f i c i e n t t o s u p p o r t t h e v e r d i c t and
judgment ?
           This Court remains evermindful of one fundamental r u l e - -
t h a t q u e s t i o n s of f a c t must be determined s o l e l y by t h e j u r y ,
and t h a t given a c e r t a i n l e g a l minimum of evidence, t h i s Court
on review w i l l n o t s u b s t i t u t e i t s judgment f o r t h a t of t h e j u r y .
S t a t e v. Gunn, 89 Mont. 453, 300 P. 212; S t a t e v. B a r i c k , 143
Mont. 273, 389 P.2d 170.                    The p o l i c y i s f i r m l y grounded on t h e
r e c o g n i t i o n t h a t , u n l i k e an   appellate court, the jury has, a s
s t a t e d i n S t a t e v. G u s t i n , 85 Mont. 581, 584, 281 P. 351:
           "* * *   t h e advantage of s e e i n g t h e w i t n e s s e s
           on t h e w i t n e s s - s t a n d , of observing t h e i r de-
           meanor, t h e i r apparent candor o r l a c k of i t , of
           examining t h e
           * * *".                ***         e x h i b i t s o f f e r e d i n evidence.

           However, t h e r u l e has no a p p l i c a t i o n where t h e s t a n d a r d
of l e g a l s u f f i c i e n c y has n o t been met.           That s t a n d a r d , e s t a b l i s h e d
by a long l i n e of d e c i s i o n s , i s t h e           r u l e of s u b s t a n t i a l e v i -
dence.       Where s u b s t a n t i a l evidence i s found t o support t h e
v e r d i c t , i t must s t a n d .     S t a t e v. F i t z p a t r i c k , 163 Mont. 220,
516 P.2d 605; S t a t e v. Hoskins, 163 Mont. 36, 514 P.2d 1331;
S t a t e v. Bouldin, 153 Mont. 276, 456 P.2d 830; S t a t e v. Olsen,
152 Mont. 1, 445 P.2d 926; S t a t e v. Peschon, 131 Mont. 330,
310 P.2d 591.           But where t h e r e i s no s u b s t a n t i a l evidence t o
support t h e judgment, i t becomes o u r duty t o s e t i t a s i d e .                           State
v. Konon, 84 Mont. 255, 274 P. 1060; S t a t e v. McCarthy, 36 Mont.
226, 92 P. 521.
           On appeal we examine t h e evidence t o determine whether

t h e v e r d i c t i s supported by s u b s t a n t i a l evidence.                I n s o doing,
we view t h e evidence i n t h e l i g h t most f a v o r a b l e t o t h e S t a t e .
S t a t e v. Noble, 142 Mont. 284, 384 P.2d 504; S t a t e v. Steward,
151 Mont. 551, 445 P.2d 741.                        S u b s t a n t i a l evidence means such
r e l e v a n t evidence a s a r e a s o n a b l e mind might a c c e p t a s adequate
t o support a conclusion.                  Hurley v. Northern P a c i f i c Ky. Co.,
153 Mont. 199, 455 P.2d 321; Graham v. Rolandson, 150 Mont.270,
435 P.2d 263; 24A C.J.S.                 Criminal Law 91880, p. 793.
           To o b t a i n a c o n v i c t i o n f o r attempted a s s a u l t , t h e S t a t e
c a r r i e s t h e burden t o prove t h r e e elements beyond a r e a s o n a b l e
doubt:       (1) The attempt o r i n t e n t i o n a l and i n e f f e c t u a l o v e r t
a c t , S t a t e v. Stone, 40 Mont. 88, 105 P. 89; (2) t h e p r e s e n t
apparent a b i l i t y t o do harm; and (3) a r e a s o n a b l e apprehension
o r f e a r i n t h e mind of t h e person a s s a u l t e d .              S t a t e v. Barry,
45 Mont. 598, 124 P. 775.                   Too, under s e c t i o n 94-602(5), R.C.M.
1947, t h e i n t e n t t o prevent o r r e s i s t l a w f u l apprehension o r
d e t e n t i o n must be e s t a b l i s h e d .
           The r e c o r d i s d e f i c i e n t i n t h a t i t f a i l s t o provide
any c r e d i b l e evidence i n s u p p o r t of t h e c o n c l u s i o n t h a t d e f e n d a n t ' s
conduct placed O f f i c e r Meltzer i n r e a s o n a b l e apprehension o r f e a r .
Since t h e q u e s t i o n was n e v e r put t o him d i r e c t l y , t h e j u r y d e c i -
s i o n c o u l d o n l y have been based on i n f e r e n c e s drawn from c i r -
c u m s t a n t i a l testimony.
           O f f i c e r Meltzer t e s t i f i e d he b e l i e v e d defendant had a gun,
a l t h o u g h he never saw one,             This i s i n c o n s i s t e n t w i t h h i s t e s t i -
                                       -
mony t o t h e e f f e c t t h a t i f defendant came up w i t h a gun, he would
have t o shoot him.             He was w e l l aware of t h e p o s s i b i l i t y t h e gun
was under t h e f l o o r m a t , b u t he u n h e s i t a t i n g l y e n t e r e d d e f e n d a n t ' s
c a r f o r t h e r i d e t o t h e courthouse without f i r s t searching t h e
vehicle.        While defendant r e p e a t e d l y argued withhim and expressed
an i n t e n t t o l e a v e t h e v e h i c l e , t h e o f f i c e r never found i t
n e c e s s a r y t o p l a c e him under r e s t r a i n t and allowed him t o con-
tinue t o drive the car.                  A d d i t i o n a l c o n f u s i o n surrounds h i s
                                                                                I'
testimony concerning d e f e n d a n t ' s a l l e g e d                             lunge" f o r t h e weapon,
which seemed t o t a k e p l a c e a t approximately t h e same time a s
defendant moved toward t h e door i n an o p p o s i t e d i r e c t i o n .
           While t h e s e c i r c u m s t a n c e s might w e l l have j u s t i f i e d t h e
o f f i c e r i n drawing h i s weapon o r p l a c i n g t h e defendant under
p h y s i c a l r e s t r a i n t , t h e y d o n o t j u s t i f y a c o n v i c t i o n f o r attempted
assault.        The r e c o r d simply l a c k s s u b s t a n t i a l c r e d i b l e evidence
upon which a proper i n f e r e n c e a s t o t h e o f f i c e r ' s s t a t e of mind
might have been drawn.
           The f a c t s h e r e a r e of such a c o n j e c t u r a l n a t u r e a s t o b e
i n s u f f i c i e n t t o support t h e conviction.
           Accordingly, judgment i s r e v e r s e d .


                                                                                                    .   '
                                                          -      ' ,
                                                  --*---'-*---*--------------------

                                                          Justice
   W Concur:
    e
/----i




         Chief h s t i c e